Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on December 7, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on December 7, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 7, 10, 13, 14, and 24 are now amended.
Claims 7–26 are pending in the application. 
RESPONSE TO ARGUMENTS
In response to the rejection of claim 7 under 35 U.S.C. § 112, the Applicant removed the new matter from the claim. Therefore, the rejection is withdrawn.
In response to the prior art rejections of the claims, the Applicant narrowed the scope of the independent claims to require each of the claimed inventions to “connect the mobile device to a wireless network upon displaying advertisements in the advertisement space.” (Emphasis added). This is narrower than Haitsuka’s disclosure of having an always-on wireless connection that is merely unblocked from use responsive to displaying the advertisements. See Response 10.
Accordingly, all grounds of rejection based on prior art are hereby withdrawn. However, the new scope necessitates a new ground of rejection, which is set forth herein. Accordingly, the Applicant’s request for a notice of allowance (Response 12) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	MACALUSO AND LAHTIRANTA TEACH CLAIMS 7, 9–14, 16, 18–20, AND 22–26.
Claims 7, 9–14, 16, 18–20, and 22–26 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0215238 A1 (hereafter “Macaluso”) in view of U.S. Patent Application Publication No. 2008/0057915 A1 (hereafter “Lahtiranta”).
Claim 7
Macaluso teaches:
A non-transitory computer-readable storage medium having stored thereon computer-executable instructions that, 
“A storage medium 220 . . . may store operating system software for the mobile phone 200. A memory 225 may store additional, less vital information, such as applications that may be loaded into the mobile phone 200, including an application for displaying advertisements on the mobile phone 200.” Macaluso ¶ 25. 
when executed by a processor of a mobile device, cause the mobile device to: execute an operating system of the mobile device, wherein the operating system comprises an application integrated therewith, 
“Both the memory 225 and the storage medium 220 are connected to the processor 215. The processor 215 may operate in accordance with software, applications, or other instructions stored in the memory 225 and/or the storage medium 220.” Macaluso ¶ 25.
wherein the application partitions a display of the mobile device into: 
“Rather than simply displaying a status dialogue, an application that is running on the mobile device may send a function call to the advertising application or extension. The advertising application may then display an advertisement and possibly other information. For example, a display screen on the mobile device may display two bitmap sections and a text section. One bitmap section may display the advertisement, while the second bitmap section and the text section may be specified by the calling application.” Macaluso ¶ 30.
a content space corresponding to spatial pixel dimensions on the display, for displaying a operating system and user applications running on the mobile device; 
“FIG. 4 shows an illustrative representation of a display screen 400 on a mobile device for displaying an advertisement. The display screen 400 includes . . . a second bitmap section 410 for displaying a bitmap specified by the application that is involved in a wireless communication,” along with two other non-advertising sections 415 and 420. Macaluso ¶ 31. 
Since these sections are “bitmaps,” the spaces they define correspond to “pixel dimensions” by definition. See, e.g., bit map, Authoritative Dictionary of IEEE Standard Terms 104 (7th Ed. Dec. 2000) (defining “bit map” as “a block of memory that stores a raster image of pixels in a device-specific format, in which the characteristics of each pixel are determined by a set of bits”); bitmap, Microsoft Computer Dictionary 61 (5th Ed. 2002) (listing “pixel image” as a synonym, and also explaining that “a bit map is used to represent a bit image,” which is an image where “[e]ach bit in a bit image corresponds to one pixel (dot) on the screen”); and Encyclopedia Britannica bitmap (Britannica, Jan. 2022) <https://www.britannica.com/​technology/​bitmap> (“a bitmap is an array of binary data representing the values of pixels in an image or display.”).
and an advertisement space corresponding to spatial pixel dimensions on the display, for displaying advertisements independently of the home screen and the user applications running on the mobile device and independent of user interaction with the home screen and the user applications, 
“The display screen 400 includes a first bitmap section 405 for displaying an advertisement bitmap or a sequence of advertisement bitmaps.” Macaluso ¶ 31. The first “bitmap” section corresponds to pixel dimensions for the same reason given above for the other bitmap sections, but also, Macaluso explicitly says that when the mobile device requests advertisements to fit in the space, it specifies “the width in pixels of the client's screen” and “the height in pixels of the client's screen.” Macaluso ¶ 54.
wherein the advertisement space and the content space have no overlap; 
Within display screen 400, the first bitmap section 405 does not overlap with any of the other bitmap sections 410–420. Macaluso FIG. 4.
connect the mobile device to a wireless network upon displaying advertisements in the advertisement space; 
The mobile device identifies “a need to initiate a data communication,” and in response, “an advertisement is displayed (step 610).” Macaluso ¶ 39. “Approximately concurrently with initiating the display of the advertisement, a socket is created for the data communication (step 615), and the data communication is performed using the socket (step 620).” Macaluso ¶ 39. The phrase “approximately concurrently” is understood to fall within the scope of “upon,” which means immediately or very soon after. Furthermore, the “data communication” is a wireless data communication. See, e.g., Macaluso ¶¶ 5–7, 9, 24, and 31.
permit wireless 
“During the wireless data communication, an advertisement is presented on the mobile device by the advertising application.” Macaluso ¶ 24. Also, during the wireless data communication, “the second bitmap section 410 may display a graphic that relates to information being downloaded,” while “a text section 415 may display text that is specified by the application involved in a wireless communication.” Macaluso ¶ 31.
and disable the wireless 
“The advertisement . . . may remain on the screen until the data communication is complete.” Macaluso ¶ 24; see also Macaluso ¶ 39 (“the advertisement continues to be displayed until the data communication is complete.”). 
Macaluso does not appear to further disclose permitting and disabling “voice calling” over its advertising-sponsored wireless connection, and also does not specify whether the content space can further include a “home screen.”
Lahtiranta, however, teaches:
A non-transitory computer-readable storage medium having stored thereon computer-executable instructions that, when executed by a processor of a mobile device, cause the mobile device to: 
As shown in FIG. 2, a memory 150 is provided in conjunction with at least a control unit 120 that executes software stored thereon. See Lahtiranta ¶¶ 28–31. 
execute an operating system of the mobile device, 
“According to an embodiment of the system of this application, control unit 120 executes software contained in a software module 160.” Lahtiranta ¶ 31.
wherein the operating system comprises an application integrated therewith, 
“A sponsor advertising package forms part of software module 160.” Lahtiranta ¶ 31.
wherein the application partitions a display of the mobile device into: a content space . . . for displaying a home screen of the operating system and user applications running on the mobile device; 
“The application software provides for the initiation of the communication through a mobile telephone menu, an internet browser menu, a presence or session style menu or other similar means. Examples of the menus and displays associated with sending messages are shown in FIGS. 3 and 5. Examples of menus and displays associated with a receiving message are shown in FIGS. 4 and 5.” Lahtiranta ¶ 33.
and an advertisement space
“In all of these displays and menus there is provided space to indicate the sponsor by name, logo or other convenient identifier.” Lahtiranta ¶ 33.
permit wireless voice calling, text messaging and data communications of the mobile device only when the advertisements are displayed; 
“When a call, message or other communication is initiated, an option may be presented on a display, for example display 130 in FIG. 2, to allow the selection of a sponsor financed call. Once selected the sponsored financed communication application software may offer specific options for the form, content, length, and placement of the ad within the call. For Example, an ad may be inserted before, during or after a communication connection. The communication is then placed and a connection established.” Lahtiranta ¶ 34. The “connection” is a cellular connection established over a mobile communication network, as shown in FIG. 2. Lahtiranta ¶ 25.
and disable the wireless voice calling, text messaging and data communications of the mobile device when the advertisements are not displayed.
As shown in FIG. 6, in embodiments where the user relies on a sponsor-financed plan, a telephone call will not be placed if the sponsor-financed software is unavailable (and thus, cannot display the advertising content). See Lahtiranta FIG. 6.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend Macaluso’s sponsorship model to include voice calling, and display advertisements on Macaluso’s home screen, in view of Lahtiranta’s disclosure of advertising-sponsored voice calling and inclusion of advertisements on the home screen. One would have been motivated to improve Macaluso according to Lahtiranta’s technique based on both advertisers’ need for more places to advertise, and consumers’ needs to reduce the cost of wireless communication. See Lahtiranta ¶¶ 5–6. 
Claim 9
Macaluso and Lahtiranta teach the non-transitory computer-readable storage medium of claim 7, 
wherein the position of the content space relative to the position of the advertisement space is variable.
“Once selected the sponsored financed communication application software may offer specific options for the form, content, length, and placement of the ad within the call.” Lahtiranta ¶ 34; see also Lahtiranta FIGS. 3–5.
Claim 10
Macaluso and Lahtiranta teach the non-transitory computer-readable storage medium of claim 7, further comprising instructions that cause the mobile device to: 
receive user consent, via a user interface of the mobile device, to continuously display advertisements in the advertisement space.
“When a call, message or other communication is initiated, an option may be presented on a display, for example display 130 in FIG. 2, to allow the selection of a sponsor financed call.” Lahtiranta ¶ 34.
Claim 11
Macaluso and Lahtiranta teach the non-transitory computer-readable storage medium of claim 7, further comprising instructions that cause the mobile device to: 
retrieve the advertisements from a local storage of the mobile device for display in the advertisement space.
“The advertising application may also manage and maintain a cache of one or more advertisements. In addition to a cache of downloadable advertisements, the advertising application may include a default advertisement that is never deleted.” Macaluso ¶ 32. “If one or more advertisements are available in the advertisement cache, a particular advertisement may be selected from the available advertisements in accordance with any desired selection criteria. The selected advertisement is displayed or otherwise presented.” Macaluso ¶ 34. 
Lahtiranta provides a similar, overlapping teaching. See Lahtiranta ¶¶ 36–37.
Claim 12
Macaluso and Lahtiranta teach the non-transitory computer-readable storage medium of claim 7, further comprising instructions that cause the mobile device to: 
download the advertisements from a server connected to the mobile device for display in the advertisement space.
“If the advertisement has expired, a new advertisement may be requested (step 535) by, for example, sending a request to a remote server that stores a library of advertisements.” Macaluso ¶ 35. “If a new advertisement is requested at step 535, the new advertisement may be received (step 545) and stored in the advertisement cache.” Macaluso ¶ 36.
Claim 13
Macaluso teaches:
A mobile device, comprising:
“FIG. 2 is a block diagram of a mobile phone 200 that may be used in connection with the described techniques.” Macaluso ¶ 25.
a display for presenting content and advertisements, wherein the display is partitioned into at least a first portion and a second portion by an application integrated into an operating system of the mobile device; 
“[A]n application that is running on the mobile device may send a function call to the advertising application or extension. The advertising application may then display an advertisement and possibly other information. For example, a display screen on the mobile device may display two bitmap sections and a text section. One bitmap section may display the advertisement, while the second bitmap section and the text section may be specified by the calling application.” Macaluso ¶ 30. The advertising application may be executed in conjunction with an operating system of the device. See Macaluso ¶ 25.
and a user interface for receiving user input, 
As shown in FIG. 3, at least one example of the mobile phone 325 includes a keypad. In general, the mobile phone is configured to receive requests from the user to perform operations. See Macaluso ¶¶ 7 and 28.
wherein the mobile device is configured to: display advertisements on the first portion of the display; 
The mobile device identifies “a need to initiate a data communication,” and in response, “an advertisement is displayed (step 610).” Macaluso ¶ 39. “The display screen 400 includes a first bitmap section 405 for displaying an advertisement bitmap or a sequence of advertisement bitmaps.” Macaluso ¶ 31.
connect the mobile device to a wireless network upon displaying advertisements on the first portion of the display; 
“Approximately concurrently with initiating the display of the advertisement, a socket is created for the data communication (step 615), and the data communication is performed using the socket (step 620).” Macaluso ¶ 39. The phrase “approximately concurrently” is understood to fall within the scope of “upon,” which means immediately or very soon after. Furthermore, the “data communication” is a wireless data communication. See, e.g., Macaluso ¶¶ 5–7, 9, 24, and 31.
permit wireless 
“During the wireless data communication, an advertisement is presented on the mobile device by the advertising application.” Macaluso ¶ 24. Also, during the wireless data communication, “the second bitmap section 410 may display a graphic that relates to information being downloaded,” while “a text section 415 may display text that is specified by the application involved in a wireless communication.” Macaluso ¶ 31.
disable the wireless voice calling, text messaging and data communications of the mobile device when the advertisements are not displayed; and display content on the second portion of the display, 
“The advertisement . . . may remain on the screen until the data communication is complete.” Macaluso ¶ 24; see also Macaluso ¶ 39 (“the advertisement continues to be displayed until the data communication is complete.”). 
wherein the advertisements are displayed independently of the content 
Within display screen 400, the first bitmap section 405 does not overlap with any of the other bitmap sections 410–420. Macaluso FIG. 4.
and independent of user interaction with the content.
The decision to run the process of displaying advertisements and connecting the device is based solely on when the device identifies “a need to initiate a data communication.” Macaluso ¶ 39. 
Macaluso does not appear to explicitly disclose “voice calling” as one of its advertising-sponsored services.
Lahtiranta, however, teaches a mobile device configured to:
permit wireless voice calling, text messaging and data communications of the mobile device only when the advertisements are displayed; 
“When a call, message or other communication is initiated, an option may be presented on a display, for example display 130 in FIG. 2, to allow the selection of a sponsor financed call. Once selected the sponsored financed communication application software may offer specific options for the form, content, length, and placement of the ad within the call. For Example, an ad may be inserted before, during or after a communication connection. The communication is then placed and a connection established.” Lahtiranta ¶ 34. The “connection” is a cellular connection established over a mobile communication network, as shown in FIG. 2. Lahtiranta ¶ 25.
and disable the wireless voice calling, text messaging and data communications of the mobile device when the advertisements are not displayed.
As shown in FIG. 6, in embodiments where the user relies on a sponsor-financed plan, a telephone call will not be placed if the sponsor-financed software is unavailable (and thus, cannot display the advertising content). See Lahtiranta FIG. 6.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend Macaluso’s sponsorship model to include voice calling, and display advertisements on Macaluso’s home screen, in view of Lahtiranta’s disclosure of advertising-sponsored voice calling and inclusion of advertisements on the home screen. One would have been motivated to improve Macaluso according to Lahtiranta’s technique based on both advertisers’ need for more places to advertise, and consumers’ needs to reduce the cost of wireless communication. See Lahtiranta ¶¶ 5–6. 
Claim 14
Macaluso and Lahtiranta teach the mobile device of claim 13, further configured to: 
receive user consent, via the user interface, to continuously display advertisements on the first portion of the display. 
“When a call, message or other communication is initiated, an option may be presented on a display, for example display 130 in FIG. 2, to allow the selection of a sponsor financed call.” Lahtiranta ¶ 34.
Claim 16
Macaluso and Lahtiranta teach the mobile device of claim 13, wherein:
the first portion of the display has an aspect ratio of at least 1:6 that covers the entire width of the display.
“The server is free to send an advertisement with the same number or fewer bits per pixel as indicated by the ‘AW-Device-Bits’ tag. An ‘AW-Device-Width’ tag allows the client to indicate the width in pixels of the client's screen. An ‘AW-Device-Depth’ tag allows the client to indicate the height in pixels of the client's screen.” Macaluso ¶ 54. Since the server is free to send an advertisement with the same number or fewer bits per pixel as indicated by the ‘AW-Device-Bits’ tag, it follows that in at least one embodiment, the server will send the full number of bits specified by the screen width tag. 
With respect to the “aspect ratio of at least 1:6,” Macaluso discloses an example in which the mobile device sends a request for ads with AW-Device- Width=120 and AW-Device-Depth=144. Macaluso ¶ 53. The 120×144 dimensions specified in this example simplify to 5:6 or 6:5, depending on which convention is being used (height:width versus width:height). However, in either case, both 5/6 and 6/5 are “at least” the 1/6 as required by the claim.
Claim 18
Macaluso and Lahtiranta teach the mobile device of claim 13. Macaluso further teaches that the content comprises:
applications running on the mobile device. 
“The display screen 400 includes . . . a second bitmap section 410 for displaying a bitmap specified by the application that is involved in a wireless communication,” along with two other non-advertising sections 415 and 420. Macaluso ¶ 31. 
Macaluso does not appear to further disclose displaying a home screen as the content.
Lahtiranta, however, teaches a similar device, where the content includes:
a home screen of an operating system installed on the mobile device; and applications running on the mobile device. 
“The application software provides for the initiation of the communication through a mobile telephone menu, an internet browser menu, a presence or session style menu or other similar means. Examples of the menus and displays associated with sending messages are shown in FIGS. 3 and 5. Examples of menus and displays associated with a receiving message are shown in FIGS. 4 and 5.” Lahtiranta ¶ 33.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend Macaluso’s sponsorship model to include voice calling, and display advertisements on Macaluso’s home screen, in view of Lahtiranta’s disclosure of advertising-sponsored voice calling and inclusion of advertisements on the home screen. One would have been motivated to improve Macaluso according to Lahtiranta’s technique based on both advertisers’ need for more places to advertise, and consumers’ needs to reduce the cost of wireless communication. See Lahtiranta ¶¶ 5–6. 
Claim 19
Macaluso and Lahtiranta teaches the mobile device of claim 13, 
wherein the advertisements comprise: images, videos, GIFs, text or any combination thereof.
“The display screen 400 includes a first bitmap section 405 for displaying an advertisement bitmap or a sequence of advertisement bitmaps.” Macaluso ¶ 31.
Claim 20
Macaluso and Lahtiranta teach the mobile device of claim 13, 
wherein the position of the first portion of the display relative to the position of the second portion of the display is variable.
“Once selected the sponsored financed communication application software may offer specific options for the form, content, length, and placement of the ad within the call.” Lahtiranta ¶ 34; see also Lahtiranta FIGS. 3–5.
Claim 22
Macaluso and Lahtiranta teach the mobile device of claim 13, further configured to: 
retrieve the advertisements from a local storage of the mobile device for display in the first portion of the display.
“The advertising application may also manage and maintain a cache of one or more advertisements. In addition to a cache of downloadable advertisements, the advertising application may include a default advertisement that is never deleted.” Macaluso ¶ 32. “If one or more advertisements are available in the advertisement cache, a particular advertisement may be selected from the available advertisements in accordance with any desired selection criteria. The selected advertisement is displayed or otherwise presented.” Macaluso ¶ 34. 
Lahtiranta provides a similar, overlapping teaching. See Lahtiranta ¶¶ 36–37.
Claim 23
Macaluso and Lahtiranta teach the mobile device of claim 13, further configured to: 
download the advertisements from a server connected to the mobile device for display in the first portion of the display.
“If the advertisement has expired, a new advertisement may be requested (step 535) by, for example, sending a request to a remote server that stores a library of advertisements.” Macaluso ¶ 35. “If a new advertisement is requested at step 535, the new advertisement may be received (step 545) and stored in the advertisement cache.” Macaluso ¶ 36.
Claims 24 and 25
Claims 24 and 25 recite a broader version of the method performed by the instructions stored in claims 7 and 10, in the sense that claims 24 and 25 lack the limitation of “wherein the advertisement space and the content space have no overlap.” Accordingly, claims 24 and 25 are rejected according to the findings and rationale provided in the rejections of claims 7 and 10, above. 
To the extent that claim 24 explicitly recites the step of “retrieving the advertisements for display on the first portion of the display” that was inherent to claim 7, Macaluso likewise teaches the same in paragraphs 34–37.
Claim 26
Macaluso and Lahtiranta teach the method of claim 24, wherein retrieving the advertisements comprises: 
retrieving the advertisements from a local storage of the mobile device; 
“The advertising application may also manage and maintain a cache of one or more advertisements. In addition to a cache of downloadable advertisements, the advertising application may include a default advertisement that is never deleted.” Macaluso ¶ 32. “If one or more advertisements are available in the advertisement cache, a particular advertisement may be selected from the available advertisements in accordance with any desired selection criteria. The selected advertisement is displayed or otherwise presented.” Macaluso ¶ 34. 
and downloading the advertisements from a server connected to the mobile device.
“If the advertisement has expired, a new advertisement may be requested (step 535) by, for example, sending a request to a remote server that stores a library of advertisements.” Macaluso ¶ 35. “If a new advertisement is requested at step 535, the new advertisement may be received (step 545) and stored in the advertisement cache.” Macaluso ¶ 36.
II.	MACALUSO, LAHTIRANTA, AND SENEW TEACH CLAIMS 8, 15, AND 21.
Claims 8, 15, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Macaluso and Lahtiranta as applied to claims 7 and 13 above, and further in view of U.S. Patent Application Publication No. 2017/0353758 A1 (“Senew”).
Claim 8
Macaluso and Lahtiranta teach the non-transitory computer-readable storage medium of claim 7, but neither discuss the aspect ratio of the content space.
Senew, however, teaches an analogous device that likewise partitions the display into separate portions—one for content and the other for advertising. See Senew ¶ 66. Senew further teaches:
the content space has an aspect ratio of at least 16:9.
“In certain embodiments, the first zone 602 may have a 16:9 aspect ratio.” Senew ¶ 66. “[T]he first zone 602 is used to display a live event.” Senew ¶ 66.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Senew’s known technique of maintaining 16:9 as the aspect ratio for the content space of Macaluso’s display 400. The rationale for this combination is that the use of a known technique to improve similar devices in the same way is obvious if it yields predictable results, MPEP § 2143(I.)(C.), and the relevant evidence-supported findings for this rationale are as follows:
(1) The prior art (Macaluso and Lahtiranta) contained a base device upon which the claimed invention can be seen as an “improvement,” because the 16:9 aspect ratio is an extremely common format for content (e.g., broadcast television). See, e.g., Rafael Abreu, What is 16:9 Aspect Ratio — Origins of the Widescreen Format (July 4, 2021), <https://www.studiobinder.com/blog/what-is-16-9-aspect-ratio-definition/> and Satyam Maitrai, 16:9 Aspect Ratio: What Is This And Why This Widescreen Is So Popular? (June 27, 2022) <https://makestoryboard.com/blog/16-9-aspect-ratio>.
(2) The prior art (Senew) contained a comparable device that has been improved in the same way as the claimed invention, since Senew maintains the content display at a 16:9 aspect ratio. 
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device, because Macaluso’s display 400 was already capable of designating a pre-defined location and pixel dimensions at which to display the advertisements. See Macaluso FIG. 4 and ¶ 54. The results would have been predictable to one of ordinary skill in the art, because Senew explicitly illustrates the result of arranging the content space at a 16:9 aspect ratio. Any skilled artisan should be able to predict a result that has already been shown to him or her.
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Macaluso and Lahtiranta with Senew.
Claim 15
Macaluso and Lahtiranta teach the mobile device of claim 13, but neither discuss the aspect ratio of the content space.
Senew, however, teaches an analogous device that likewise partitions the display into separate portions—one for content and the other for advertising. See Senew ¶ 66. Senew further teaches:
the second portion of the display has an aspect ratio of at least 16:9. 
“In certain embodiments, the first zone 602 may have a 16:9 aspect ratio.” Senew ¶ 66. “[T]he first zone 602 is used to display a live event.” Senew ¶ 66.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Senew’s known technique of maintaining 16:9 as the aspect ratio for the content space of Macaluso’s display 400. The rationale for this combination is that the use of a known technique to improve similar devices in the same way is obvious if it yields predictable results, MPEP § 2143(I.)(C.), and the relevant evidence-supported findings for this rationale are as follows:
(1) The prior art (Macaluso and Lahtiranta) contained a base device upon which the claimed invention can be seen as an “improvement,” because the 16:9 aspect ratio is an extremely common format for content (e.g., broadcast television). See, e.g., Rafael Abreu, What is 16:9 Aspect Ratio — Origins of the Widescreen Format (July 4, 2021), <https://www.studiobinder.com/blog/what-is-16-9-aspect-ratio-definition/> and Satyam Maitrai, 16:9 Aspect Ratio: What Is This And Why This Widescreen Is So Popular?, <https://makestoryboard.com/blog/16-9-aspect-ratio>
(2) The prior art (Senew) contained a comparable device that has been improved in the same way as the claimed invention, since Senew maintains the content display at a 16:9 aspect ratio. 
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device, because Macaluso’s display 400 was already capable of designating a pre-defined location and pixel dimensions at which to display the advertisements. See Macaluso FIG. 4 and ¶ 54. The results would have been predictable to one of ordinary skill in the art, because Senew explicitly illustrates the result of arranging the content space at a 16:9 aspect ratio. Any skilled artisan should be able to predict a result that has already been shown to him or her.
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Macaluso and Lahtiranta with Senew.
Claim 21
Macaluso and Lahtiranta teach the mobile device of claim 13, but neither reference explicitly discloses whether or not the display and user interface form a touchscreen.
Senew, however, teaches a mobile device wherein:
the display and the user interface form a touchscreen.
“In some embodiments, the input device 206 and the display device 210 are combined into a single device, such as a touchscreen.” Senew ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include Senew’s touchscreen in the PDA or mobile phone embodiment of Macaluso’s device. One would have been motivated to combine Senew with Macaluso and Lahtiranta because a touchscreen would make the overall device more portable, since the ability to provide input via the screen obviates the need for a physical keypad input.
III.	MACALUSO, LAHTIRANTA, AND PANTEL TEACH CLAIM 17.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Macaluso and Lahtiranta as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2018/0219987 A1 (“Pantel”).
Claim 17
Macaluso and Lahtiranta teach the mobile device of claim 13, but does not explicitly disclose a display having an aspect ratio of at least 35:18.
Pantel, however, teaches a mobile device with a display, wherein: 
the display has an aspect ratio of at least 35:18.
As an initial matter, it should be understood that the scope of “35:18” is mathematically identical to the scope of “17.5:9.” Pantel teaches a mobile terminal with a display screen, which “may be rectangular with an aspect ratio of, for instance, 16:9, 2:1, 19.5:9, or 21:9.” Pantel ¶ 7. Among these, the Examiner finds that at least 2:1, 19.5:9, or 21:9 are greater than (“at least”) 17.5:9 (or 35:18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enlarge the height of Macaluso and/or Lahtiranta’s devices to the taller dimensions taught by Pantel, and one would have been motivated to do so because this makes it possible to fit more information on the screen. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Karaoguz, Kim, and Bosan (citations C–E in the attached Notice of References Cited) each disclose mobile devices in which a wireless internet connection is sponsored by advertising that is pre-loaded onto the devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176